In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00318-CV


                          SHAW SERVICES, LLC, APPELLANT

                                            V.

                         JEFFREY BURTON SHAW, APPELLEE

                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2018-530,224, Honorable Ruben Gonzales Reyes, Presiding

                                    October 2, 2019

                            MEMORANDUM OPINION
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Shaw Services, LLC, filed a notice of appeal without paying the requisite

filing fee. By letter of September 9, 2019, the Clerk of this Court notified appellant that

unless it was excused from paying court costs under Rule of Appellate Procedure 20.1,

failure to pay the filing fee by September 19 would result in dismissal of the appeal. To

date, appellant has not paid the filing fee or sought leave to proceed without payment of

court costs.
       Because appellant failed to comply with a requirement of the appellate rules and

a notice from the Clerk requiring action within a specified time, we dismiss the appeal.

TEX. R. APP. P. 42.3(c).


                                                      Per Curiam




                                           2